Title: From George Washington to Major Benjamin Tallmadge, 29 May 1779
From: Washington, George
To: Tallmadge, Benjamin



Dr Sir,
Hd Qrs Middlebrook May 29th 1779.

Press S—— C—— to contrive if possible some expeditious way of communicating his intelligence to me. If he could open a channel by the way of Bergen & the English Neighbourhood it is probable the situation of the army may facilitate it—but I would have him act cautiously.
In all his Letters let him mention the Naval as well as Land strength. What is going forward—& whether the preparations are designed for a Land or Water expedition. What condition their waggons & horses are in—whether preparing for the field by Assembling, and repairing them. and if Troops should arrive to notice the Corps. The number of Drafts & Recruits for their Regimts &ca &ca. If he wants more money I can furnish him with a small Sum. I am Dr Sir Yr Most obedt Ser.
Go: Washington
